conviction and/or the amended judgment of conviction, see NRAP 4(b)(3).
                Accordingly, we
                            ORDER this appeal DISMISSED.




                cc:   Hon. Stefany Miley, District Judge
                      Mayfield, Gruber & Sheets
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk
                      Ronald Charles Silva




SUPREME COURT
        OF
     NEVADA

                                                    2
(0) 1947A